Citation Nr: 0110019	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of an 
injury to the right hip.

3.  Entitlement to service connection for residuals of an 
injury to the right leg.

4.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active service from January 1991 to September 
1991, including service in the Southwest Asia theater of 
operations from February 17, 1991 to August 9, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In October 1994, the veteran 
entered notice of disagreement with that decision; in 
December 1994, the RO issued a statement of the case; and in 
January 1995 the veteran entered a substantive appeal.  The 
veteran requested a personal hearing; however, in July 1997, 
she did not appear for her scheduled personal hearing at the 
RO.  

In July 1997, the veteran withdrew claims on the following 
issues: assignment of initial rating for status post fracture 
of the 4th and 5th ribs, assignment of initial rating for 
status post pneumothorax with chest tube placement, 
entitlement to service connection for gastritis, entitlement 
to service connection for cystitis, and entitlement to 
service connection for a lump of the right breast.  These 
claims had been perfected for appeal, but were removed from 
appellate status in July 1997 by the veteran's withdrawal of 
these claims.  See 38 C.F.R. § 20.204(b) (2000) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  

In a subsequent rating decision in May 2000, the RO included 
chronic costochondritis as part of the service-connected 
status post fracture of the 4th and 5th ribs, and assigned a 
10 percent rating for service-connected status post fracture 
of the 4th and 5th ribs, based on consideration of painful or 
limited motion due to chronic costochondritis, applying an 
analogous rating to fibromyositis under Diagnostic Code 5021.  
38 C.F.R. § 4.71a (2000).  The service-connected status post 
fracture of the 4th and 5th ribs had been rated previously 
under Diagnostic Code 5297.  By the May 2000 rating decision 
to specifically include costochondritis as part of the 
service-connected disability of status post fracture of the 
4th and 5th ribs, and the selection of the more beneficial 
Diagnostic Code 5021 which specifically contemplates 
limitation of function due to painful motion, service 
connection has effectively been granted for costochondritis 
or chest pain.  Therefore, the issue of entitlement to 
service connection for costochondritis or chest pain is moot.  

Notwithstanding the fact that in May 2000 the RO assigned an 
effective from October 1993 for the 10 percent rating for 
service-connected status post fracture of the 4th and 5th 
ribs, because the veteran withdrew the appealed rating claim 
in July 1997, the issue of assignment of initial rating for 
service-connected status post fracture of the 4th and 5th ribs 
is not currently on appeal to the Board.  Subsequent to the 
May 2000 RO rating decision assignment of a 10 percent 
rating, the record does not reflect that the veteran entered 
notice of disagreement with this decision to initiate an 
appeal of the RO's 10 percent rating assignment in May 2000.  
In this regard, the Board notes that, in a September 2000 
brief, the veteran's representative included an increased 
rating for status post fracture of the 4th and 5th ribs as an 
issue on appeal.  However, in light of the fact that the 
representative also erroneously indicated that the rating 
assigned at that time was 0 percent and did not include 
costochondritis as part of the disability (when it was 
actually 10 percent and included costochondritis as part of 
the disability), the Board finds that the mere listing of the 
issue in the brief, at 0 percent, does not express 
disagreement with the 10 percent rating assigned in May 2000 
sufficient to constitute notice of disagreement with the 
decision to assign a 10 percent rating.  See 38 C.F.R. 
§ 20.201 (2000) (a notice of disagreement requires a written 
expression of dissatisfaction or disagreement with a rating 
decision).  Any time within one year of issuance of notice of 
the May 2000 rating decision, the veteran is free to express 
notice of disagreement with the rating decision assignment of 
10 percent rating.  See 38 C.F.R. § 20.302 (2000).

Some claims decided during the pendency of this appeal are 
not in appellate status because the full benefit sought was 
granted by the RO.  For example, 
in May 2000, the RO assigned a 100 percent rating for 
service-connected neuropsychiatric disorder characterized as 
major depression and post-traumatic stress disorder (PTSD) 
due to a motor vehicle accident, effective from October 1993.  
This 100 percent initial rating assigned for the entire 
pendency of the claim constitutes a full grant of benefits 
for this disability.  In light of the grant of a 100 percent 
schedular disability rating effective from October 1993, the 
Board finds that the veteran's claim for a total disability 
rating based on unemployability (TDIU) due to service-
connected disabilities, entered in May 2000, is rendered 
moot.  (The veteran also did not appeal a previous April 1997 
rating decision denying TDIU).  The veteran was informed of 
this by letter from the RO dated June 20, 2000.  Also, as 
indicated above, service connection was granted in May 2000 
for costochondritis as part of the veteran's service-
connected disability of status post fracture of the 4th and 
5th ribs.  A December 1995 rating decision granted vocational 
rehabilitation training benefits.  An April 1997 rating 
decision granted temporary total rating (paragraph 29) 
benefits for the periods of hospitalization from October to 
November 1995 and from April to June 1996.  A January 1998 
rating decision granted temporary total rating (paragraph 29) 
benefits for the period of hospitalization from October to 
November 1996.  A May 2000 rating decision granted 
Dependents' Educational Assistance (Chapter 35) benefits and 
found the veteran competent to handle disbursement of funds.  

Because the veteran did not enter notice of disagreement with 
denial of other claims during the pendency of this appeal, an 
appeal was not initiated from these decisions.  The veteran 
did not enter notice of disagreement with an April 1997 
rating decision denial of service connection for median nerve 
dysfunction and ulnar nerve dysfunction.  An April 1997 
rating decision denied entitlement to special monthly 
compensation based on being housebound or the need for aid 
and attendance, and the veteran did not enter notice of 
disagreement with this decision.  A May 2000 rating decision 
again denied entitlement to special monthly compensation 
based on being housebound or the need for aid and attendance, 
and, likewise, the veteran did not enter notice of 
disagreement with this decision.  Accordingly, these issues 
are not currently on appeal to the Board.

Although the veteran entered notice of disagreement with the 
September 1994 denial of a compensable rating under the 
provisions of 38 C.F.R. § 3.324 based on multiple 
noncompensable disabilities, the veteran did not enter a 
substantive appeal subsequent to the issuance of a December 
1994 statement of the case.  Moreover, mistakenly assuming 
that she had perfected an appeal as to this issue, in July 
1997, the veteran requested to withdraw any appeal as to this 
issue.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
this issue is not currently on appeal to the Board.

At various times during the pendency of the claims on appeal, 
the veteran requested service connection for various 
disorders or symptomatology.  It is unclear from the record 
whether the veteran has actually raised such claims for 
service connection, or whether any of the following claims 
which were raised have been withdrawn or otherwise addressed 
as part of other claims.  For example, in the October 1993 
claim, the veteran indicated that she had residuals due to 
inhalation of smoke fire.  In March 1995, on a Statement in 
Support of Claim, the veteran wrote that she had made a claim 
for service connection for additional conditions which 
included a shoulder condition.  In June 1995, on an 
Application for Compensation or Pension, the veteran listed 
"arm/right upper extremity" and "head trauma" as 
disabilities.  In a December 1995 Statement in Support of 
Claim, the veteran listed limitation of motion of the 
cervical spine as a condition "claim[ed] to be service 
connected in nature."  In November 1996, the veteran applied 
for an annual clothing allowance.  In June 2000, the veteran 
submitted an Application for Automobile or Other Conveyance 
and Adaptive Equipment.  In June 2000, the veteran submitted 
another claim for specially adapted housing or special home 
adaptation grant.  (An April 1997 rating decision denied 
entitlement to specially adapted housing or special home 
adaptation grant, and the veteran did not enter notice of 
disagreement with this decision.)  It is important to note 
that the Board is obligated to consider all issues reasonably 
raised by the record.  See Myers v. Derwinski, 1 Vet. App 
127, 129-30 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Mingo v. Derwinski, 2 Vet. App. 51, 54 (1992).  The 
Board refers these issues to the RO for clarification and 
appropriate action including, if appropriate, adjudication.  
The issues of entitlement to service connection for residuals 
of a back injury, a right leg injury, and an injury to the 
right hip are addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from February 17, 1991 to August 
9, 1991. 

2.  There is no medical evidence of record of a diagnosed 
disability of chronic fatigue syndrome. 

3.  The veteran's complaints of fatigue, weakness, and 
general malaise have been variously attributed to the known 
clinical diagnoses of dysthymia, major depression, and post-
traumatic stress disorder (PTSD), for which service 
connection is already in effect, as well as to pituitary 
microadenoma, viral syndrome, and anascara, for which service 
connection has not been established; the medical evidence of 
record does not demonstrate a nexus or link between diagnosed 
pituitary microadenoma, viral syndrome, or anascara, and an 
injury or disease during the veteran's period of active 
service.


CONCLUSION OF LAW

Chronic fatigue syndrome, to include as due to an undiagnosed 
illness, was not incurred in service.  38 U.S.C.A. §§ 1117, 
1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§  3.303, 3.304, 3.317 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  The Board finds that, in this veteran's case, 
with regard to the claim for service connection for chronic 
fatigue syndrome, including due to an undiagnosed illness, 
the requirements of the Veterans Claims Assistance Act of 
2000 have been met.  In this regard, the Board notes that the 
veteran has been afforded a Persian Gulf examination, and 
multiple private and VA medical records have been obtained.  
The RO requested from the veteran information pertaining to 
symptomatology since service and any physician statements 
reflecting treatment since discharge from service, and 
advised her in the statement of the case what must be 
demonstrated to establish service connection, including as 
due to an undiagnosed illness.  The RO assisted the veteran 
by requesting records from the Social Security 
Administration.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all treatment records 
which might be relevant to the veteran's claims, and the 
veteran has not identified any additional treatment records 
which have not been obtained.  In addition, VA examinations 
that included opinions regarding the etiology of the 
veteran's symptoms of chronic fatigue have been accomplished.  
Accordingly, with regard to this issue, no further assistance 
to the veteran in acquiring medical evidence is required by 
the new statute.  (Further development for other issues is 
addressed below in the REMAND portion of this decision).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  
Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from VA's 
Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2000).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2000).

Service medical records, including the veteran's service 
separation examination report, noted no complaints of, or 
treatment for, chronic fatigue, or diagnosis of chronic 
fatigue syndrome.  In August 1991, the veteran was given a 
Southwest Asia Demobilization/Redeployment Evaluation.  At 
that examination, she denied numerous symptoms, including 
fatigue, and denied having any reason to believe that she had 
been exposed to chemical or germ warfare.  
The veteran was given a VA Persian Gulf Registry examination 
after service in December 1993.  She reported that, while in 
the Persian Gulf, she had served in an area near some oil 
well fires, and she could see the smoke from the harbor where 
she was working.  However, she denied being enveloped in, or 
breathing in, smoke, being involved in the cleaning of a 
contaminated area or of contaminated equipment, being in an 
area contaminated with oil, or eating or drinking food 
contaminated with oil smoke.  In addition, she denied any 
exposure to depleted uranium or microwaves.  The VA examiner 
did not diagnose chronic fatigue syndrome and did not report 
any symptoms other than those related to the residuals of an 
automobile accident in service.  Although the veteran 
reported fatigue and sleep disturbance, the examiner 
indicated that these were associated with her (service-
connected) psychiatric disability (which was secondary to the 
injury from the accident and the subsequent inadequate 
medical treatment).  

VA treatment records from September 1994 reported complaints 
of sleep problems and forgetfulness.  These were associated 
with her service-connected psychiatric disability.  

The veteran underwent various VA examinations in December 
1994.  She complained of poor sleep, which the VA examiner 
associated with her psychiatric disability.  None of the 
examination reports contained a diagnosis of chronic fatigue 
syndrome.  The diagnoses were severe dysthymia and PTSD 
features.

A February 1995 psychological reports notes reported 
symptomatology which included little interest or energy to 
engage in pleasurable activities.  This symptomatology was 
attributed to diagnoses of chronic major depressive disorder 
and evidence of strong PTSD features.

VA treatment records from July to September 1995 reported 
that the veteran complained of fatigue, weakness, headaches, 
blurred vision, vomiting, general malaise, and of having a 
black discharge from the left breast.  The assessment, based 
in part on MRI testing, was pituitary microadenoma.  In 
October 1995, the veteran complained of a one week history of 
weakness, general malaise, headaches with fever episodes, and 
nausea.  The diagnostic impression was viral syndrome.  
Treatment records from April to May 1996 reported that the 
veteran was hospitalized for an exacerbation of major 
depression with psychotic features.  

A May 1997 VA examination report reflects the veteran's 
report of being physically ill with numerous somatic 
complaints.  The continued diagnoses accounting for her 
symptomatology were chronic major depressive disorder, and 
PTSD.

The veteran received another Persian Gulf Registry 
examination on February 1998.  She reported that, while 
stationed in Southwest Asia, she was exposed to diesel or 
petrochemical fumes and to second-hand cigarette smoke, and 
had skin exposure to diesel or petrochemical fuel, and was 
exposed to pesticides from personal use.  She also said she 
had eaten food that had not been provided by the United 
States Armed Forces.  The examination report did not contain 
a diagnosis of chronic fatigue syndrome.  

Additional VA treatment records from May 1998 reported that 
the veteran complained of a two day history of fatigue, 
swelling all over the body, shortness of breath, and 
dizziness.  The diagnosis was anasarca.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for chronic fatigue 
syndrome, including claimed as due to an undiagnosed illness.  
The Board notes initially that the veteran's complaints of 
fatigue, weakness, and general malaise have been variously 
attributed to the known clinical diagnoses of (service-
connected) dysthymia, major depression, and PTSD, as well as 
(non-service-connected) pituitary microadenoma, viral 
syndrome, and anascara.  The controlling regulation provides 
that compensation is payable only for illnesses which "[b]y 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(ii).  Because the veteran's reported symptoms of 
chronic fatigue have been related by medical evidence to 
known clinical diagnoses, the Board must find that service 
connection for chronic fatigue, due to undiagnosed illnesses, 
is not warranted.  38 U.S.C.A. §§ 1117; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.317.  
The medical evidence of record also demonstrates that the 
veteran's reported symptoms of chronic fatigue are 
etiologically related to her service-connected 
neuropsychiatric disability, for which a 100 percent rating 
has been granted.  For example, reports of VA examination in 
December 1993 and December 1994, and September 1994 VA 
outpatient treatment entries relate the reported symptoms to 
service-connected psychiatric disability.  The December 1999 
VA examination noted the veteran's complaints of multiple 
body aches and pains and limitation moving the extremities, 
and complained of inability to sleep.  The assigned Global 
Assessment of Functioning score of 45, which reflects serious 
symptoms or serious impairment in social or occupational 
functioning, also included consideration of these reported 
symptoms.  A 100 percent rating for service-connected 
neuropsychiatric disability under the criteria in effect 
prior to November 7, 1996, under which the 100 percent rating 
at least for the period from October 1993 to November 7, 1996 
was assigned in the May 2000 rating decision, contemplates 
totally incapacitating psychoneurotic symptoms with 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132 (1996).  A 100 percent rating under the 
revised criteria in effect from November 7, 1996 
contemplates, among other things, symptomatology of 
intermittent inability to perform activities of daily living, 
depression affecting the ability to function independently, 
appropriately, and effectively, depressed mood, chronic sleep 
impairment, and memory loss.  38 C.F.R. § 4.130 (2000).  To 
this extent, service connection has already been granted for 
the symptom of chronic fatigue, as part of the service-
connected neuropsychiatric disability, so that a separate 
rating for the same symptoms would violate the regulatory 
rule against pyramiding.  See 38 C.F.R. § 4.14 (2000) (rating 
the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided).  

With regard to direct service connection, the Board notes 
that the veteran has not been diagnosed with chronic fatigue 
syndrome.  As noted above, her complaints of fatigue and 
related symptoms have been medically linked to other 
diagnosed disorders.  To the extent that her complaints of 
fatigue and related symptoms have been linked to non-service-
connected disorders of pituitary microadenoma, viral 
syndrome, and anascara, service connection is not warranted 
as directly related to service because the medical evidence 
does not demonstrate a link between these disorders and 
injury or disease during the veteran's period of active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As 
indicated above, service connection has already been granted 
for the symptom of chronic fatigue, as part of the service-
connected neuropsychiatric disability.  Therefore, a separate 
rating for the same symptoms of chronic fatigue, as related 
to pituitary microadenoma, viral syndrome, and anascara (even 
assuming there was medical evidence to relate such disorders 
to service, which there is not), is not permitted because it 
would violate the regulatory rule against pyramiding.  See 
38 C.F.R. § 4.14.

While the veteran may believe that she suffers from chronic 
fatigue syndrome related to her period of service, as a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as whether she currently 
has a specific chronic disease, or whether such disease is 
related to injury or disease in service or is related to a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic fatigue syndrome, including as 
due to an undiagnosed illness, is denied.


REMAND

Service medical records show that the veteran was injured in 
an automobile accident in January 1991.  The assessment was 
motor vehicle accident, minor trauma, and neck spasm, post 
accident.  These records contain no diagnosis of any chronic 
disorder of the back, hip, or leg.  During her service 
separation examination, the veteran denied a history of 
recurrent back pain, lameness, locked knee, or foot trouble, 
and the clinical findings were negative for abnormality of 
the spine or lower extremities.  

In review of the post-service medical records, the Board 
notes that lumbar sprain was first diagnosed in August 1993.  
Treatment records from a military hospital, dated from August 
to November 1993, show that the veteran complained of right-
sided back pain and leg pain from an accident in service.  A 
December 1993 VA examination report noted diagnoses of status 
post motor vehicle accident by history, January 1991, with 
contusion of the right flank and back, by history, with local 
discomfort, and contusion of the right hip and leg, by 
history, healed and resolved.  X-rays of the lumbar and 
thoracic spine, and the right hip, were normal.

The veteran was given an additional VA examination in 
December 1994.  The examiner diagnosed numerous disorders, 
including clinical right L4-S1 lumbar radiculopathy and 
chronic cervico-dorsolumbar paravertebral fibromyositis.  No 
hip or leg disorder was diagnosed.  X-rays of the lumbosacral 
taken in January 1995 and of the dorsal spine taken in 
February 1995 were noted to be normal.  In an October 1995 
addendum report, the VA examiner stated that neither clinical 
right L4-S1 lumbar radiculopathy nor chronic cervico-
dorsolumbar paravertebral fibromyositis were related to the 
veteran's trauma in service.  The examiner did not elaborate 
or otherwise offer a rationale for this finding.

VA treatment records from September 1995 noted that the 
veteran complained of chronic pain, including back pain, 
since a motor vehicle accident in 1991.  Records from 
November 1996 and July, August, and November 1997, reported 
much of the same symptomatology, and concluded with a 
diagnosis of chronic reflex sympathetic dystrophy (RSD) with 
an onset in January 1991 from an automobile accident.  The 
records reported that RSD primarily affected the right upper 
extremity, but also indicated that the right knee and the 
lumbar and dorsal spine were affected.  

In view of the difference of opinion between the December 
1994 and October 1995 VA examination and addendum reports, 
which noted that the veteran's back symptomatology was not 
related to service and that the veteran had no diagnosed 
disorder of the hip or right lower extremity, and the more 
recent treatment records from November 1996 and the second 
half of 1997, which reported a diagnosis of RSD involving the 
right knee and back as secondary to a motor vehicle accident 
in 1991, the Board finds that additional development is 
necessary in this case.  

Accordingly, these issues are remanded for the following 
development:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated her for back, right hip, or right 
leg disabilities.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159. 

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to ascertain whether she currently 
suffers from disabilities of the back, 
hip, and right lower extremity, to 
include reflex sympathetic dystrophy.  If 
any disability is diagnosed, the examiner 
is requested to review the entire medical 
record, and to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability) that any such 
diagnosed disorder is related to any 
injury or disease during the veteran's 
service.  Any opinion offered should be 
supported by a full rationale.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in writing that the 
claims folder was reviewed.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  

4.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999)


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



